Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 05/08/2022. Claims 1-20 are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Object
Claim 4 is objected to because the preamble recites a system with does not have antecedent basis in the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claims 1-4 and 6-11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the IDS reference Stephen Majko-Ruben (hereinafter Majko-Ruben) US Publication No 20210157954 in view of Aleksander Pawel et al (hereinafter Pawel) European Patent Application EP 3579496

As per claim 1, Majko-Ruben teaches:
A document server node in a blockchain network, the document server node comprising: 
a processor that when executing one or more instructions stored in a memory is configured to:
 receive a source document from a user node; 
(Fig. 4 and 6 and Abstract and paragraphs [0022] and [0038])
identify a version of the source document; 
(Fig. 4 and 6 and Abstract and paragraphs [0022] and [0038])
 	assign an identifier (ID) to the source document based on the version; 
(Abstract and paragraphs [0023], [0027], [0032] and [0068])
 create a source document token comprising a version of the source document and ID; 
(Abstract and paragraphs [0023], [0027], [0032] and [0068])
 record the source document token in a blockchain of the blockchain network
(Paragraphs [0027], [0034] and [0044])
Majko-Ruben does not explicitly teach create a source document token comprising a hash of the source document, the version of the source document, however in analogous art of content management, Pawel teaches:
create a source document token comprising a hash of the source document, the version of the source document; 
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048], wherein the author/owner is the source of the file)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Majko-Ruben and Pawel by incorporating the teaching of Pawel into the method of Majko-Ruben. One having ordinary skill in the art would have found it motivated to use the content management of Pawel into the system of Majko-Ruben for the purpose of providing additional information to identity the digital asset,

As per claim 2, Majko-Ruben and Pawel teach:
 	The document server node of claim 1, wherein the processor is further configured to, identify a type of the source document.  
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

As per claim 3, Majko-Ruben and Pawel teach:
 	The document server node of  claim 2, wherein  the processor is further configured to, identify a file type of the source document.
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

  As per claim 4, Majko-Ruben and Pawel teach:
 	The system of claim 3, wherein, when the processor is configured to create a source document token, the processor is further configured to: create a source document token comprising the type of the source document and the file type of the source document.
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)
 
As per claim 6, Majko-Ruben and Pawel teach:
  	The document server node is further configured to_ generate a first timestamp of the recordation of the source document token.  
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

As per claim 7, Majko-Ruben and Pawel teach:
The document server node is further configured to;   
  	record the first timestamp and a second timestamp of a creation of the source document token on the blockchain.
(Paragraphs [0008], [0025]-[0026], [0037], [0039], [0042] and [0048])(Pawel)

Claims 8-11 and 13-14 are method claims respectively corresponding to system claims 1-4 and 6-7 and they are rejected under the same rational as claims 1-4 and 6-7.


Claims 15-20 are non-transitory computer readable medium claims respectively corresponding to system claims 1-4 and 6-7 and they are rejected under the same rational as claims 1-4 and 6-7.

Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majko-Ruben and Pawel in view of Ebrahimi et al (hereinafter 20180227130

As per claim 5, Majko-Ruben and Pawel do not explicitly teach generate the hash of the source document as a JavaScript Object Notation hash, however in analogous art of data management, Ebrahimi teaches:
 	hash of the source document is a JavaScript Object Notation hash.  
(Paragraph [0089]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Majko-Ruben and Pawel by incorporating the teaching of Ebrahimi into the method of Majko-Ruben and Pawel. One having ordinary skill in the art would have found it motivated to use the content management of Ebrahimi into the system of Majko-Ruben and Pawel for the purpose of leveraging Json structure to generate data digest.

Claim 12 is a method claim corresponding to system claim 5 and it is rejected under the same rational as claim 5.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165   

7/25/2022